Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0836
             Lower Tribunal Nos. F05-31667A, F05-31668A
                         ________________


                            Maurice Lindsey,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Maurice Lindsey, in proper person.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     MILLER, J.
      Appellant, Maurice Lindsey, challenges an order denying his motion to

correct an illegal sentence. As he was properly credited for the ten-year

minimum mandatory he served upon his original conviction, we find no merit

in the claim that the sentence imposed upon revocation of probation violated

his constitutional safeguards against double jeopardy. See § 921.0017, Fla.

Stat. (2021) (providing that when probation is revoked, the sentencing court

shall order credit for time served in state prison or county jail, upon

recommitment to the Department of Corrections, and “shall direct the

Department of Corrections to compute and apply credit” for prior prison

credit); § 948.06(2)(b), Fla. Stat. (upon violation of probation, the sentencing

judge may “impose any sentence which it might have originally imposed

before placing the probationer or offender on probation”); § 775.087(2)(a)1.,

Fla. Stat. (“Any person who is convicted of a felony . . . and the conviction

was for: . . . [r]obbery . . . and during the commission of the offense, such

person actually possessed a ‘firearm’ or ‘destructive device’ as those terms

are defined in s[ection] 790.001, shall be sentenced to a minimum term of

imprisonment of [ten] years.”); see also Martinez v. State, 211 So. 3d 989,

991 (Fla. 2017) (sentencing error that can be corrected under rule 3.800(a)

must be apparent from face of original record). Accordingly, we affirm.




                                       2